NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

DONALD WALKER,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D18-1384
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Highlands County; Peter F. Estrada,
Judge.

Donald Walker, pro se.


PER CURIAM.

             Affirmed.



CASANUEVA, CRENSHAW, and BLACK, JJ., Concur.